Citation Nr: 1626687	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-44 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for blood in urine/hematuria.

3.  Entitlement to service connection for hypogonadism.

4.  Entitlement to an increased rating for status post laminectomies L4-5, currently rated 40 percent disabling.  

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, for the period prior to November 25, 2004.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In pertinent part, in a July 2008 rating decision, the RO denied entitlement to service connection for hypogonadism, and denied entitlement to a TDIU.  

In the March 2009 rating decision, the RO denied entitlement to an increased rating for status post laminectomies L4-5.  

In an August 2010 rating decision, the RO denied entitlement to service connection for blood in urine/hematuria.  In January 2011, the Veteran filed a notice of disagreement, a statement of the case was issued in July 2012, and a substantive appeal was received in August 2012.  

In February 2011, the Veteran testified at a Board hearing by video conference technology before the undersigned Veterans Law Judge; a transcript of that proceeding is of record

In May 2011, the Board denied entitlement to service connection for depression.  The Board remanded the issues of entitlement to service connection for hypogonadism, hearing loss, tinnitus, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, entitlement to an increased rating for status post laminectomies L4-5, entitlement to a TDIU, and whether a reduction in the Veteran's 40 percent disability rating effectuated in a July 1979 rating decision was proper.  

With regard to the depression denial, the Veteran filed an appeal with the United States Court of Appeals for Veterans Claims.  Pursuant to a June 2012 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated with regard to this issue and remanded for further action.  In March 2013, the Board remanded entitlement to service connection for depression for action consistent with the JMR.  

In a September 2013 rating decision, the RO granted entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper extremities, tinnitus, and bilateral hearing loss.  In a February 2014 rating decision, the RO granted entitlement to service connection for diabetic peripheral neuropathy of the  bilateral lower extremities and erectile dysfunction.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In the February 2014 rating decision, the RO granted a 50 percent disability rating for PTSD, effective July 29, 2013, and granted entitlement to a TDIU, effective January 8, 2008.  In May 2014, the Veteran filed a notice of disagreement with the effective dates assigned.  05/07/2014 VBMS entry, Notice of Disagreement.  In October 2015, a statement of the case was issued with regard to the TDIU issue.  In a November 2015 rating decision, the RO assigned a 50 percent disability rating to PTSD, effective August 2, 2002.  In December 2015, a substantive appeal was received with regard to the TDIU issue.  In January 2016, the Veteran filed a notice of disagreement seeking an increased rating for PTSD for the period from August 2, 2002, and seeking an earlier effective date to 2002 for TDIU.  01/04/2016 VBMS entry, Notice of Disagreement.  In a March 2016 rating decision, the RO assigned an effective date of November 25, 2004 to a TDIU.  The TDIU issue remains in appellate status as the Veteran seeks an effective date back to 2002.  

In an August 2015 rating decision, the RO determined that the reduction in the Veteran's 40 percent disability rating effectuated in a July 1979 rating decision was not proper and a 40 percent disability rating was assigned effective June 1, 1976.  This constitutes a full grant of the benefit sought on appeal.

In April 2014, the Veteran claimed clear and unmistakable error (CUE) in a December 1975 rating decision in failing to rate the Veteran's sciatic nerve pain of his lower extremities associated with his service-connected lumbar spine disability.  04/24/2014 VBMS entry, Third Party Correspondence.  This is referred to the RO for appropriate action.

The issues of entitlement to service connection for blood in urine/hematuria and hypogonadism, and entitlement to increased ratings for status post laminectomies L4-5 and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2015 written submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of his appeal of entitlement to service connection for depression is requested.  

2.  The Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment for the period prior to November 25, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU have not been met for the period prior to November 25, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, in a September 2015 written submission, the Veteran's representative withdrew the appeal with regard to the issue of entitlement to service connection for depression.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Hence, here, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issue of entitlement to service connection for depression is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Here, the Veteran was sent a letter in January 2008 with regard to his TDIU claim.  Such letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's identified treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU issue on appeal.  


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 50 percent disabling, effective August 2, 2002; status post laminectomies L4-5, rated 40 percent disabling, effective July 3, 1975.  His combined rating from August 2, 2002 is 70 percent.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met from August 2, 2002.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

The RO has granted entitlement to a TDIU, effective November 25, 2004, which corresponds to the date following the Veteran's retirement from his full-time employment with the postal service.  

It is unclear on what the basis the Veteran believes that he is entitled to a TDIU effective from 2002.  In January 2008, he completed a VA Form 21-8940, Veterans Application for Increased Compensation due to Individual Unemployability, which reflected that he was too disabled to work as of November 25, 2004.  He reported full-time employment with the postal service from 1977 to 2004.  Likewise, a VA Form 21-4192 from the Veteran's employer reflects that he voluntarily retired from the postal service and his retirement benefits began on December 1, 2004.

A February 2014 private vocational assessment reflects that based on his work and educational history the Veteran was able to work in the past until 2004 when he retired.  The examiner stated that a combination of his service-connected disorders, in particular his PTSD and back condition, compromised any ability to maintain a substantially gainful occupation.  The examiner stated that the Veteran is unemployable dating back to October 28, 2002, when he filed for PTSD and his voluntary demotion at work.  

While acknowledging that his service-connected disabilities may have had an effect on him during the course of his employment, to include taking time off from work, the fact remains that the Veteran was gainfully employed in a full-time capacity for the period prior to November 25, 2004.  The evidence of record does not support a finding that any 'voluntary demotion' resulted in loss of gainful employment.  The evidence of record does not support a finding that the Veteran's service-connected disabilities were of sufficient severity to produce unemployability for the period prior to November 25, 2004, as the evidence reflects that he was employed in a full-time capacity prior to this date.

For the above reasons, entitlement to a TDIU for the period prior to November 25, 2004, is denied.  


ORDER

Entitlement to service connection for depression is dismissed.

Entitlement to a TDIU is denied.



REMAND

Blood in urine/hematuria

The Veteran asserts that he has a blood in his urine due to a helicopter fall in Vietnam.  12/30/2009 VBMS entry, Correspondence.  The Veteran should be afforded a VA examination to assess whether he has a chronic disability manifested by blood in urine/hematuria and the etiology of any such disability.  

Hypogonadism

The May 2011 Board Remand requested an opinion regarding the etiology of the Veteran's hypogonadism on a direct and secondary basis.  In June 2011, the Veteran underwent a VA examination.  The examiner stated the following:  

Review of the most recent conditions acknowledged to be related to Agent Orange does not show hypogonadism or similar diagnosis.  Therefore, it is less likely than not that the [Veteran's] hypogonadism is etiologically related to the [his] active service to include as due to herbicide exposure or was caused or aggravated by service connected disability.  

Such opinion, however, does not contain a rationale for the negative opinion proffered.  

In March 2015, the Veteran underwent another VA examination wherein the examiner diagnosed erectile dysfunction, pituitary dysfunction, and hypogonadism.  The examiner opined that it is less likely than not that the hypogonadism is proximately due to or the result of his Agent Orange exposure in Vietnam, as there is currently no medical evidence that pituitary dysfunction is caused by Agent Orange exposure.  The examiner opined that it is less likely than not that the Veteran's hypogonadism is proximately due to or the result of his erectile dysfunction.  The examiner explained that it is the reverse.  The Veteran's hypogonadism is due to his pituitary dysfunction that in turn causes a lowering of his testosterone and leading to a symptom of erectile dysfunction.  

Such opinion, however, does not address whether his hypogonadism or pituitary dysfunction are directly due to service, nor whether these conditions are aggravated by a service-connected disability.  Thus, remand is necessary for further opinion.  

Status post laminectomies L4-5

In a November 2008 rating decision, the RO continued the 40 percent rating in effect for status post laminectomies L4-5.  In a March 2009 rating decision, the RO continued the 40 percent rating in effect.  The RO referenced a December 1, 2008 VA examination report which is not of record; such must be associated with the virtual folder.

The lumbar spine issue was not included in the October 2009 Statement of the Case nor the December 2009 Supplemental Statement of the Case.  

In May 2011, the Board determined that the issue of entitlement to a disability rating in excess of 40 percent for status post laminectomies L4-5 was in appellate status emanating from statements received in 2008.  While the Veteran did not specifically claim entitlement to an increased rating for his lumbar spine disability in 2008, he did submit in January 2008 VA Form 21-8940 Veterans Applications for Increased Compensation Based on Unemployability which is construed as a claim for an increased rating for his service-connected disabilities.  

Despite the Board determining that this issue is in appellate status, to date the RO has not issued VCAA notice to the Veteran.  Remand is necessary for issuance of proper notice.

In August 2015, the RO issued a Supplemental Statement of the Case with regard to entitlement to an evaluation in excess of 40 percent from October 1, 1979, for status post laminectomies L4-5.  In an August 2015 rating decision, the RO determined that the reduction in the Veteran's 40 percent disability rating for status post laminectomies L4-5 effectuated in a July 1979 rating decision was not proper and a 40 percent disability rating was assigned effective June 1, 1976.  This constituted a full grant of the benefit sought on appeal.  However, a rating in excess of 40 percent from October 1, 1979 is not in appellate status.  In May 2011, the Board specifically noted that in the Veteran's November 1979 notice of disagreement, which addressed the reduction, he did not express any belief that he was entitled to an evaluation in excess of 40 percent.  Thus, a Supplemental Statement of the Case must be issued which only addresses entitlement to a disability rating in excess of 40 percent for the period from January 18, 2008.  

PTSD

In a February 2014 rating decision, the RO granted a 50 percent disability rating for PTSD, effective July 29, 2013.  In May 2014, the Veteran filed a notice of disagreement with the effective date assigned.  05/07/2014 VBMS entry, Notice of Disagreement.  In a November 2015 rating decision, the RO assigned a 50 percent disability rating to PTSD, effective August 2, 2002.  In January 2016, the Veteran filed a notice of disagreement seeking an increased rating for PTSD for the period from August 2, 2002.  01/04/2016 VBMS entry, Notice of Disagreement.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his lumbar spine increased rating claim, as well as what evidence he is to provide, what evidence VA will attempt to obtain, and the evidence necessary to support a disability rating and effective date, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Associate with the virtual folder the December 1, 2008 VA examination report pertaining to the lumbar spine.

3.  Schedule the Veteran for a VA examination to clarify the nature and etiology of any blood in urine/hematuria.  The Virtual folder must be provided to the examiner prior to the examination.  

The examiner should provide opinions as to the following:

a) Whether the Veteran currently suffers from a chronic disability manifested by blood in urine/hematuria.  

Consideration should be given to the diagnoses of record.

b) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed blood in urine/hematuria is a result of service or any incident therein.  

c) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) any currently diagnosed blood in urine/hematuria is caused by a service-connected disability.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed blood in urine/hematuria has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his claimed blood in urine/hematuria, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the virtual folder.

4.  Schedule the Veteran for a VA examination to determine the etiology of hypogonadism.  The Virtual folder must be provided to the examiner prior to the examination.  

The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypogonadism is a result of service or any incident therein.  

b) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypogonadism is caused by a service-connected disability.

c)  Whether it is at least as likely as not (50 percent or greater probability) that hypogonadism has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his claimed blood in urine/hematuria, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the virtual folder.

5.  Thereafter, readjudicate the service connection claims and entitlement to status post laminectomies L4-5.  If the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

6.  Issue a statement of the case with regard to the issue of entitlement to a disability rating in excess of 50 percent for PTSD.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


